



Exhibit 10.1


SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between John
E. Stephenson (“Employee”) and TrueCar, Inc. (“Company”) (collectively,
“Parties” or individually, a “Party”).


RECITALS


WHEREAS, Employee is employed by the Company;


WHEREAS, Employee signed an At-Will Employment, Confidential Information, and
Invention Assignment Agreement with the Company on July 9, 2014
(“Confidentiality Agreement”);
WHEREAS, Employee signed an employment agreement with the Company dated May 1,
2014, (the “Employment Agreement”);
WHEREAS, the Company and Employee have entered into Stock Option Agreements,
dated May 2, 2014, September 8, 2014, April 23, 2015, and May 2, 2014,
respectively, granting Employee the option to purchase shares of the Company’s
common stock (each such grant, an “Option”) and have entered into Restricted
Stock Unit Award Agreements dated March 12, 2015, April 23, 2015, October 1,
2015, and January 27, 2016, respectively, granting Employee the right to receive
an Award of Restricted Stock Units (each such grant, an “RSU Award”), each
subject to the terms and conditions of the Company’s equity plan under which it
was granted (the 2005 Stock Plan or the 2014 Equity Incentive Plan, as
applicable, each, a “Plan”), and the terms and conditions of the Stock Option
Agreement or the Restricted Stock Unit Award Agreement, as applicable, related
to the award (collectively, “Stock Agreements”);


WHEREAS, Employee’s employment with the Company shall terminate effective July
31, 2016 (“Separation Date”) in a manner that does not entitle Employee to
severance payments or benefits under the Employment Agreement; and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.Consideration. In consideration of Employee’s execution of this Agreement and
Employee’s fulfillment of all of its terms and conditions, and provided that
Employee does not revoke the Agreement under Paragraph 6 below, the Company
agrees as follows:
 
a.Payments. The Company agrees to pay Employee a lump sum total of Fifteen
Thousand One Hundred Forty Four Dollars and Twenty-Three Cents ($15,144.23),
which is equivalent to two weeks of Employee’s base salary (the “Base
Severance”). In addition, the Company agrees to pay Employee a lump sum total of
Fifty Thousand Dollars ($50,000.00), as a bonus for his performance during the
second fiscal quarter of 2016 (the “Bonus Severance” and, together with the Base
Severance, the “Severance”). Subject to Section 17, the Base Severance, less
applicable withholdings, shall be paid to Employee within ten (10) business days
after the later of (i) the Effective Date of this Agreement or (ii) the
Separation Date.


b.General. Employee acknowledges that without this Agreement, he is otherwise
not entitled to the consideration listed in this Section 1 or the acceleration
of RSU Award vesting provided in Section 2.


2.Equity. On the Separation Date, but subject to the effectiveness of this
Agreement as provided herein and to the provisions of Section 17, Employee’s
vesting in each RSU Award shall accelerate as to the number of shares subject to
each RSU Award that otherwise would have vested through December 31, 2016, had
Employee remained employed by the Company through such period (and assuming no
change in control or other acceleration event otherwise


Page 1

--------------------------------------------------------------------------------





took place through such period). The Parties agree that for purposes of
determining the number of shares of the Company’s common stock that Employee is
entitled to purchase from the Company pursuant to the exercise of outstanding
options, as of the Separation Date, Employee will be considered to have vested
only through the Separation Date and will not vest in any of Employee’s Options
or RSU Awards thereafter. Employee acknowledges that, as of the Separation Date,
and assuming effectiveness of this Agreement, Employee will have vested in the
number of shares subject to each Option and each RSU Award as listed on
Exhibit A hereto (which includes the number of RSU Award shares subject to
acceleration under this Section 2) , and no more. Any shares subject to an
applicable RSU Award vesting pursuant to this Section 2 will be paid, less any
shares subject to such RSU Award that are withheld by the Company to satisfy any
tax withholding obligations, no later than sixty (60) days following the
Separation Date. This Agreement acts as an amendment to the Stock Agreements
related to the RSU Awards. Except as provided herein, the exercise of the vested
portion of Employee’s Options, the shares purchased thereunder and Employee’s
RSU Awards shall continue to be governed by the terms and conditions of the
applicable Stock Agreements, as modified by this Agreement.


3.Benefits. Employee’s health insurance benefits shall cease on the last day of
the month of his Separation Date, subject to Employee’s right to continue his
health insurance under COBRA. Employee’s participation in all benefits and
incidents of employment, including, but not limited to, vesting in stock
options, and the accrual of bonuses, vacation, and paid time off, will cease as
of the Separation Date.


4.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement and
the payment of wages owed through the Separation Date, the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to Employee.


5.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, “Releasees”).
Employee, on his own behalf and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship,
including claims under the Employment Agreement, any offer letter, other
employment agreement, or other agreement with the Company;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; the
California Fair Employment and Housing Act; the Unruh Civil Rights Act; the
California Equal Pay Law; the California Unfair Business Practices Act; and the
California Worker Adjustment and Retraining Notification Act;


Page 2

--------------------------------------------------------------------------------







e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company). Employee represents that he has made no assignment or
transfer of any right, claim, complaint, charge, duty, obligation, demand, cause
of action, or other matter waived or released by this Section.


6.Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the twenty-one (21)-day period identified above, Employee
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Employee acknowledges and
understands that revocation must be accomplished by a written notification to
the person executing this Agreement on the Company’s behalf that is received
prior to the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the twenty-one (21)-day period.


7.California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.


8.No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.


9.Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his immediate


Page 3

--------------------------------------------------------------------------------





family members, the Court in any proceedings to enforce the terms of this
Agreement, Employee’s attorney(s), and Employee’s accountant and any
professional tax advisor to the extent that they need to know the Separation
Information in order to provide advice on tax treatment or to prepare tax
returns, and must prevent disclosure of any Separation Information to all other
third parties. Employee agrees that he will not publicize, directly or
indirectly, any Separation Information.


10.Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees. Employee’s signature below constitutes his
certification under penalty of perjury that he has returned all documents and
other items provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company.


11.No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.


12.Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department.


13.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement, shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.


14.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.
15.Nonsolicitation. Employee agrees that for a period of twelve (12) months
immediately following the Separation Date, Employee shall not directly or
indirectly solicit any of the Company’s employees to leave their employment at
the Company.


16.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


17.Taxes; Section 409A; Limitations on Payments. Employee agrees and understands
that he is responsible for payment, if any, of personal local, personal state,
and/or personal federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon. It
is intended that none of the payments or benefits under this Agreement will
constitute deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended, any final regulations and guidance under that statute, and
any applicable state law equivalent, as each may be amended or promulgated from
time to time (“Section 409A”), but rather such payments and benefits will be
exempt from or comply with Section 409A, and any ambiguities or ambiguous terms
will be interpreted in such manner. Notwithstanding the foregoing, if and to the
extent that it is necessary to avoid subjecting Employee to an additional tax
under Section 409A, payment of all or a portion of the separation-related
payments or benefits payable under this Agreement and any other
separation-related deferred compensation (within the meaning of Section 409A)
payable to Employee will be delayed until the date that is 6 months and 1 day
following Employee’s separation from service (within the meaning of Section
409A), except that in the event of Employee’s death, any such delayed payments
will be paid as soon as practicable after the date of Employee’s death. Each
payment and benefit payable under this Agreement or otherwise


Page 4

--------------------------------------------------------------------------------





is intended to constitute a separate payment under Treasury Regulation Section
1.409A-2(b)(2). In no event will the Company reimburse Employee for any taxes
that may be imposed on Employee as a result of Section 409A. In no event will
Employee have discretion to determine the taxable year of payment of any
severance payments. Employee agrees and acknowledges that Section 10 of the
Employment Agreement (“Limitations on Payments”) shall apply to severance
payments and benefits under this Agreement and is incorporated by reference into
this Agreement.


18.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


19.No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


20.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


21.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


22.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement, the Stock Agreements, except as
modified herein, and Section 10 of the Employment Agreement (“Limitations on
Payments”).


23.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and an authorized officer of the Company.


24.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice/conflict of law provisions. Employee
consents to personal and exclusive jurisdiction and venue in the applicable
state or federal courts in Los Angeles County, California.


25.Effective Date. Employee understands that this Agreement shall be null and
void if not executed by him within twenty-one (21) days from the date this
Agreement is presented.  Each Party has seven (7) days after that Party signs
this Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
both Parties and has not been revoked by either Party before that date
(“Effective Date”).


26.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


1.
    Protected Activity Not Prohibited. Employee understands that nothing in this
Agreement shall in any way limit or prohibit Employee from engaging for a lawful
purpose in any Protected Activity. For purposes of this Agreement, “Protected
Activity” shall mean filing a charge or complaint, or otherwise communicating,
cooperating, or participating with, any state, federal, or other governmental
agency, including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, and the National Labor Relations Board. Notwithstanding
any restrictions set forth in this Agreement, Employee understands that he is
not required to obtain authorization from the Company prior to disclosing
information to, or communicating with, such agencies, nor is Employee obligated
to advise the Company as to any such disclosures or communications.
Notwithstanding, in making any such disclosures or communications, Employee


Page 5

--------------------------------------------------------------------------------





agrees to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Company confidential
information under the Confidentiality Agreement to any parties other than the
relevant government agencies. Employee further understands that “Protected
Activity” does not include the disclosure of any Company attorney-client
privileged communications, and that any such disclosure without the Company’s
written consent shall constitute a material breach of this Agreement. In
addition, pursuant to the Defend Trade Secrets Act of 2016, Employee is notified
that an individual will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (i)
is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


2.
    Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)    he is fully aware of the legal and binding effect of this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


AGREED AND ACCEPTED:
    
 
 
 
John E. Stephenson, an individual
 
 
 
 
Dated:
July 29, 2016
 
/s/ John E. Stephenson
 
 
 
John E. Stephenson
 
 
 
 
 
 
 
 
 
 
 
TRUECAR, INC.
 
 
 
 
Dated:
July 29, 2016
By
/s/ Jeff Swart
 
 
 
Jeff Swart
 
 
 
General Counsel

        


Page 6

--------------------------------------------------------------------------------





EXHIBIT A




EMPLOYEE’S OPTIONS AS OF SEPARATION DATE


Date of Grant
Plan Under Which Option Was Granted
Number of Shares Granted under Option
Number of Shares Vested as of July 31, 2016
05/02/2014
2005 Stock Plan
39,030
23,418
05/02/2014
2005 Stock Plan
827,636
446,026
05/02/2014
2005 Stock Plan
4,166
0
05/02/2014
2005 Stock Plan
95,833
31,342
09/08/2014
2014 Equity Incentive Plan
5,796
5,796
04/23/2015
2014 Equity Incentive Plan
75,000
28,124
 
 
 
 
 
 
Total:
534,706







EMPLOYEE’S RSU AWARDS AS OF SEPARATION DATE


    
Date of Grant
Plan Under Which RSU Award Was Granted
Number of Shares Granted under RSU Award


Number of Shares Vested as of July 31, 2016




03/12/2015
2014 Equity Incentive Plan
3,103
3,103
04/23/2015
2014 Equity Incentive Plan
25,000
12,500
10/01/2015
2014 Equity Incentive Plan
153,034
47,823
01/27/2016
2014 Equity Incentive Plan
71,416
17,854
 
 
 
 
 
 
Total:
81,280







Page 7